TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-09-00566-CV


David Fernea, Appellant

v.

Merrill Lynch Pierce Fenner & Smith, Inc., Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 200TH JUDICIAL DISTRICT
NO. D-1-GN-09-002195, HONORABLE JOHN K. DIETZ, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		The parties have filed a joint motion to abate this appeal pending settlement
negotiations in a related case.  The motion is granted and the appeal is abated.  The parties shall
submit either a joint status report concerning the status of settlement negotiations or a motion to
dismiss on or before March 1, 2012.

						_____________________________________________
						J. Woodfin Jones, Chief Justice
Before Chief Justice Jones, Justices Puryear and Pemberton
Abated
Filed:   September 23, 2011